United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3552
                                ___________

Jon Mills,                             *
                                       *
             Plaintiff-Appellant,      *
                                       *
Rodney Rutledge,                       *
                                       *
             Plaintiff,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
State of Arkansas; Mike Huckabee,      *
Governor of Arkansas; Mark Pryor,      *    [UNPUBLISHED]
Attorney General of Arkansas; Larry    *
Norris, Director, Arkansas Department *
of Correction; Marvin Evans, Jr.,      *
Warden, East Arkansas Regional Unit, *
ADC; John Does, 1 - 12 and Jane Doe, *
                                       *
             Defendants-Appellees.     *
                                  ___________

                       Submitted: June 24, 2003
                           Filed: June 26, 2003
                                ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
      Arkansas inmate Jon Mills appeals the district court’s* denial of Mills's motion
to reopen his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-